 636DECISIONSOF NATIONAL LABORRELATIONS BOARDSt.Louis Harbor Service CompanyandInternational Long-shoremen'sAssociation,Local 1652,AFL-CIOSt. Louis Harbor Service Company, Alton Transportation Com-pany,Arsenal Island Fleeting and Towing Company, andEagle Fuel and Supply CompanyandRivers and Harbors Asso-ciation,Charles C. Wykert, Jr.Inland Boatmen'sUnion of the Seafarers'International Union,Atlantic, Gulf,Lakes and Inland Waters District,AFL-CIOandRivers and Harbors Association.Cases Nos. 14-CA-3099,14-CA-3103,14-CA-3103-2, and 14-CB-1101.December °28, 1964DECISION AND ORDEROn May 11, 1964, Trial Examiner Thomas Y. Maher issued hisDecision in the above-entitled proceeding, finding that the Respond-ent, St. Louis Harbor Service Company, had engaged in and wasengaging in certain unfair labor practices in violation of Section8(a) (1) and (2) of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe attached Trial Examiner's Decision.With respect to certainother unfair labor practice allegations the Trial Examiner recom-mended dismissal.Thereafter the General Counsel filed exceptionsto the Decision and a supporting brief, and the Respondent, InlandBoatmen's Union of the Seafarers' International Union, filed cross-exceptions and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, and the record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, except as notedhereafter.We concur in the Trial Examiner's finding that Respondent St.Louis Harbor Service Company violated Section 8(a) (1) and (2) ofthe Act by maintaining and enforcing a contract containing a clausegranting preferential layoff and recall treatment to RHA 2 membersin good standing and by otherwise assisting RHA. In so finding," we1Respondent IBU-SIU also filed a motion to dismiss General Counsel's exceptions.The motion is hereby denied.2 Otherwise known as Rivers and Harbors Association.150 NLRB No. 57. ST. LOUIS HARBOR SERVICE COMPANY637rely on actions and events occurring within -the 6-month period priorto the filing of the charges.As no exceptions were filed to the TrialExaminer's holding RHA's certification to be without "force andeffect," we adopt itpro forma.Contrary to the Trial Examiner, we find that Respondent St. LouisHarbor Service Company and Respondent IBU-SIU violated Sec-tion 8(a) (1) and 8(b) (1) (A) of the Act, respectively, by their inter-rogation of employees Pearman and Ohlendorf.The two employeeswere summoned to the Respondent Company's office by its president,Fred Leyhe. Both Leyhe and Attorney Souders, the latter represent-ing the IBU-SIU, were present and questioned the two men. Leyheasked if the. employees thought they had been discriminated againstby the transfer of the vesselLouise Leyhe,how they felt about theCompany, and whether they thought they had been treated fairly.He also asked which employees had gone to the Board's offices.Souders asked them what they had told the Board agents, which otheremployees had given statements, and the circumstances under whichthese statements had been taken.The Trial Examiner concluded thatneither the Company nor the Union had violated the Act becausethey had not requested copies of the employees' statements to theBoard agents.He further concluded that Souders was not an agentof the Company and that in any event, as this was the only question-able conduct on the part of SIU, it fell short of interference orcoercion.We do not agree.We have previously held that where an employer requests of em-ployees copies of statements they had given to Board. agents in. theinvestigation of a charge, he interferes with the Board's processesand the employees' exercise of their statutory rights.3We see littleor no distinction in asking employees for copies or statements or, asin the present case, asking employees what the statements contain.In either event, it is the kind of interrogation which we have foundunwarranted and unlawful.As noted, the interrogation took placein the Company's office and was conducted by both company andunion representatives.Under all the circumstances, we find the inter-rogation was a joint undertaking and conclude that the RespondentCompanies and the SIU thereby violated Section 8(a) (1) and8(b) (1) (A) of the Act, respectively.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that:A. The Respondents, St. Louis Harbor Service Company, :AltonTransportation Company, Arsenal Island Fleeting and Towing Com-8Tewas Industries,Inc., etal.,139 NLRB 365,affd. In part 336 F. 2d 128(C.A. 5) ;Winn-Dixie Stores,Inc., and Winn-Dixie Louisville,Inc.,143 NLRB 848. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany, and EagleFuel and' Supply Company, theirofficers,agents,successors, and assigns, shall :1.Cease and desist from :(a)_Unlawfullyassistingor contributing support to Rivers' andHarbors Association, or any other labor organization of its employees.(b)Recognizing Rivers and Harbor Association, or any successorthereto, as the representative of its employees unless and until suchlabor organization is hereafter certified by the National Labor Rela-tions Board as the majority representative of the Respondents''em-ployees in a unit determined to be appropriate for collective bargain-ing, following a Board-conducted election.(c) Interrogating employees as to the contents of statements theymade to agents of the Board..(d)In any like or related manner interfering with, restraining,or coercing its employees in the exercise of rights guaranteed themby Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Withdraw and withhold any recognition granted to Riversand Harbors Association unless and until it has been hereafter certi-fied in the manner aforesaid by the National Labor Relations Board.(b)Post at its premises at the foot of Market Street, St. Louis,Missouri, copies of the attached notice marked "Appendix 'A.",4Copies of said notice, to be furnished by the Regional Director forRegion 14, shall, after being duly signed by a representative 'of theRespondents, be posted immediately upon receipt thereof, and 'bemaintained for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees orprospective employees are customarily posted.Reasonable steps shallbe taken to insure that such notices are not altered, defaced, or cov-ered by any other material.(c)Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent Companies havetaken to comply herewith.It is further ordered that so much of the complaint in this proceed-ing as allegesviolations of the Act against the Respondent Com-panies, excepting the violations of Section 8 (a) (1) and (2) previ-ously noted, be dismissed.B. The Respondent, Inland Boatmen's Union of the Seafarers' In-ternational Union, Atlantic, Gulf, Lakes and Inland Waters District,AFL-CIO, its officers, agents, and representatives, shall :* In ,the event that this Order is enforced by a decree of a United States Court ofAppeals, the words"a Decree of the United States Court of Appeals,Enforcing an Order"shall be substituted for the words"a Decision and Order". ST. LOUIS HARBOR SERVICE COMPANY6391.Cease and desist from :(a) Interrogating the employees of the Respondent Companies asto the contents of statements they made to representatives of theBoard.(b) In any like or related manner interfering with, restraining, orcoercing the employees of the Respondent Companies in the exerciseof rights guaranteed them by Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action which the Board finds willeffectuatethe purposes of the Act :(a)Post at its offices and meeting halls, and at the offices of theRespondent Companies, copies of the attached notice marked "Ap-pendix B." 5 Copies of said notice to be furnished by the RegionalDirector for Region 14, shall, after being duly signed by a repre-sentative of the Respondent Union, be posted immediately upon re-ceipt thereof, and be maintained for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticestomembers and employees of said employers are customarily posted.Reasonable steps shall be taken to insure that such notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 14, in writing, within10 days from the date of this Order, what steps the RespondentUnion has taken to comply herewith.It is further ordered that so much of the complaint in this proceed-ing as allegesviolations of the Act by the Respondent Union, except-ing the violation of 8(b) (1) (A) noted previously, be dismissed.5 In the event that this Order is enforced by a decree of a United States Court ofAppeals, the words "a Decree of the United States Court of Appeals,Enforcing an Order"shall be substituted for the words"a Decision and Order".APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT unlawfully assist or contribute support to Riversand Harbors Association, or any labor organization of ouremployees.WE WILL withhold any recognition of Rivers and HarborsAssociation unless and until it is hereafter certified by the Na-tional Labor Relations Board as the majority representative ofour employees in an appropriate bargaining unit.WE WILL NOT interrogate employees concerning statementsgiven to agents of the National Labor Relations Board.775-692-65---vol. 150-42 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere' with,restrain, or coerce our employees in the exercise of their rightto self-organization, to form labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in any other concerted activities. for the purpose of col-lective bargaining, or, other mutual aid or protection, or to refrainfrom any or all such activities, except ;to the extent that suchright may be affected by an agreement requiring membership, in.a labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act, as_ amended. .. , ..ST.Louis 'HARBOR SERVICE COMPANY, ALTONTRANSPORTATIONCOMPANY,ARSENAL' ISLANDFLEETING AND TOWING COMPANY, EAGLt FUEL - 'AND SUPPLY COMPANY,'Employers.Dated ------------- `-, -By--------------------------- `---'--------__(Representative)-(Title):.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced,, or covered by any.other material.'''Employees may communicate directly with the Board's RegionalOffice, 4459 Federal Building, 1520 Market Street, ' St. -'Louis, , Mis=souri, Telephone No. Main 1-8100, Exteiision 4142, if, they have anyquestion concerning this notice or compliance with its. provisions.APPENDIX BNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OF ST. LOUISHARBOR SERVICE COMPANY, ALTON' TRANSPORTATION COMPANY,ARSENAL ISLAND FLEETING AND TOWING COMPANY, AND EAGLE FUELAND SUPPLY COMPANY,Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that: , ' ,;,WE WILL NOT interrogate our members or employees of the-above-named employers concerning statements given to agents ofthe,National'Labor Relations Board.WE WILL NOT in any like or related manner interfere , withemployees' rights under the National Labor Relations, Act, asamended.- ,INLAND BOATMEN'S UNION OF THE SEAFARERS', IN-TERNATIONAL UNION1 ATLANTIC, GULF, LAKES ANDINLAND WATERS DISTRICT, AFL-CIO,'Labor Organization.Dated'B--------------------------------------------,---------y(Representative) ,(Title) ST.' LOUISHARBOR SERVICECOMPANY641-This" notice 'must remain posted for 60 consecutive days from thedate of posting,- and must not be altered, defaced,', or covered by anyother' material:` ' ': "--Employees may, communicate directly, with the Board's RegionalOffice,' 44.59 Federal:; Building, 1520Market Street, St. Louis, Mis-souri, Telephone No. Main 1-810.0, ' Extension 4142, if they have anyquestion conce'r`ning this notice or compliance with its provisions.,TRIAL EXAMINER'S DECISIONSTATEMENT OF TEE CASE'Upon charges and amendments thereto filed on various dates between June 24and September 17,,-1963, by International Longshoremen's Association, Local 1652,AFL-CIO, herein referred to as the ILA; Rivers and Harbors, Association, hereinreferred to as RHA (and also alleged in the complaint to be an unlawfully aidedand assisted labor organization); and Charles C. Wykert' Jr., who will not bereferred to hereafter,' the Regional Director for Region 14 of the National LaborRelations Board, herein called the Board, issued a consolidated complaint on behalfof the General Counsel ,of the,,Board on September 20, 1963, against St. LouisHarbor Service Company, Alton Transportation Company, Arsenal Island Fleetingand Towing Company, Eagle Fuel and Supply Company, and Inland Boatmen'sUnion of the Seafarers' International Union, Atlantic, Gulf, Lakes and, InlandWaters District, AFL-CIO, Respondents herein, alleging violations of Section 8(a)(1), (2), and (3), and 8(b) (1) (A) and (2) of the National Labor Relations Act,as amended (29 U.S.C., Sec. 151,et seq.),herein called the Act. In their duly filedanswers Respondents, while admitting certain allegations of the complaint, deniedthe commission of any unfair labor practices.2Pursuant to notice, a hearing was held before Trial Examiner Thomas F. Maher,on-October 21, 22, and 23 and November 5, 1963, at St. Louis, Missouri, whereall parties were represented' by counsel and afforded full opportunity to be heard.The hearing on November 5 was adjourned to a later date for the sole purpose oftaking the testimony of one Earl Johnson who was unavailable at the first hearing,recuperating from an accidental injury, and who thereafter on November- 5 failedto appear at the hearing in answer to a subpena adtestificandum.Before enforce-ment of- the aforesaid +subpena by the United States' Court for the Eastern, -Districtof Missouri had been procured, Johnson was shot and killed in a tavern in St. Louis,Missouri, on the evening of December 3, 1963. Edward Grogan, a witness in theseproceedings, secretary-treasurer of the RHA, a Charging Union herein, and asigner of the charges, has since been indicted for Johnson's murder and is presentlyawaiting trial.It has not been established that this fatality bore any relation to anyissue in these proceedings, and Johnson has now become permanently unavailableas a witness.However, during' the period intervening between the last day of hear-ing and my order closing it,, several motions have been addressed to 'me by theparties, together with opposition'thereto. 'These have been considered by the andhave been incorporated into the record as Trial Examiner's exhibits. I refer spe-cifically to Respondent SIU's motion to set hearing date, and General Counsel'sopposition to it, and to General Counsel's motion to close the hearing and Respond-ent SIU's opposition to it..All of these embody the issue, urged by RespondentSIU, that Grogan's character as established by his indictment for Johnson's murdercasts doubt upon the charges, filed by him as an officer of the RHA' and affects hiscredibility as a witness in these proceedings.For reasons which I have set forthinmore detail "hereafter, I would deny the SIU's motion to set a further hearing andgrant the motion to close over its objection insofar as the motions and oppositionsrelate to,'Grogan's credibility(infra,footnote 22).As the several motions pertain1 Apart from his signature on' the charge in Case No 14-CA-3103-2, an allegation inthe,complaint! to the effect that he was discriminatorily discharged, and the denial of saidallegation by both 'Respondents in their respective answers, no other reference to Wykertappears in the record of this caseIn the absence of evidence of any unfair labor prac-tice with respect to him, therefore, I dismiss so much of the allegation as pertains thereto.2burin g the course of the hearing General Counsel amended his complaint to allege afurther violation of 'Section 8(a) (1) and 8(b) (1) (A), to which Respondents inteipose'dtheir respective denials.''' 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoGrogan's status asa Charging Party, it has been well established that the char-acter of a signatory to a charge is of no legal consequence 3 and I therefore denythemotion to set further hearing and grant the motion to close for this furtherreason.I accordingly closed the hearing by order of March 17, 1964, and set aperiod of time within which briefs might be filed.On March 23, 1964, after the close of the hearing, Respondent SIU filed furthermotions with me directed to dismissal of certain paragraphs of the complaint, tothe inclusion in the record of certain exhibits previously admitted into evidence, andto strike certain remarks of counsel from the record.The motion to dismiss willbe disposed of in the course of my Decision herein.The documents sought to beincluded in the record have been so included by the mechanic of my admission ofthem in evidence and the motion is accordingly denied in that respect as surplusage.The motion to strike is hereby granted without opposition as to that portion of thetranscript of hearing in this proceeding from page 116, line 16, through and includ-ing page 117, line 13. Briefs have been filed with me by Respondent Companyand the General Counsel.Upon consideration of the entire record in this case, including the briefs of theparties, and upon my observation of each witness appearing before me,4 I makethe following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESSOF THE RESPONDENT COMPANIESThe several Respondent Companies herein are engaged in towing, storing, fueling,and servicing tugs and barges on the Mississippi River and its tributaries, andparticularly in and about that area of the Mississippi River designed as the portof St. Louis. It is apparent from their nature that such operations are an integralpart of interstate commerce.As it is conceded that the Companies annually derivedrevenues in excess of $50,000 I conclude and find that they are engaged in interstatecommerce within themeaningof Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDIt is admitted that the ILA and Respondent SIU are labor organizations withinthe meaningof Section 2(5) of the Act and I so conclude and find.With respect to Rivers and Harbors Association (RHA), thereis inevidencea collective-bargaining agreement between it and Respondent St. Louis HarborService Company.Upon this fact and the testimony of Fred Leyhe, president ofthat Company, that he negotiated this contract with officers of RHA on behalf ofhis employees whom he knew to be members thereof, I conclude and find that RHAis likewise a labor organization within the terms of Section 2(5).6HI.THE UNFAIR LABOR PRACTICESA. The integrated character of the Respondent Companies' operationsThe essence of this case is the Respondent Companies' proclivity for separatecorporations, forming new and reorganizing old ones.A review of the credibletestimony of Fred H. Leyhe revealed that at the time of the hearing he was presidentsN.L.R.B. v. Indiana t Michigan Electric Company,318 U.S. 9;N.L R B v. FultonBag d Cotton Mills,180 F. 2d 68 (C.A. 10).*Unless I specifically Indicate to the contrary, any credibility evaluation I make ofthe testimony of any witness appearing before me Is based, at least in part, upon eachdemeanor as I observed it at the time the testimony was given.Cf. Retail Clerks Inter-nationalAssociation AFL-CIO, Local 219 (National Food Stores, Inc ),134 NLRB1680, 1682, and footnote 3;Bryan Brothers Packing Company,129 NLRB 285. To theextent that I do not rely upon or I reject in part or entirely any testimony of any givenwitness, it Is my intent thereby to indicate that such whole or part of the testimony, asthe case may be, is discredited by me.Jackson Maintenance Corporation,126 NLRB 115,117, footnote 1, enfd. 283 F. 2d 569 (C.A. 2).To the extent that I credit any witness onlyin part, I do so upon the evidentiary rule that it is not uncommon "to believesome andnot all" of a witness' testimony.N L.R.B. v. Universal Camera Corporation,179 F. 2d749, 754 (C.A. 2).5Section 2(5) of the Actdefinesa labor organization as "any organization of anykind, or any agency or employee representation committee or plan, in which employeesparticipate and which exists for the purpose, in whole or In part, of dealing with em-ployers concerning . . . wages, rates of pay, hours of employment, or conditions of work." ST. LOUIS HARBOR SERVICE COMPANY643of six enteiprises6and vice president of one .7Of these he had a quarter interestin Alton Transportation Company,a third interest each in St.Louis Harbor ServiceCompany and Notre Dame Fleeting and Towing Company,and a half interest eachinEagle Boat Store, Eagle Fuel and Supply Company, Eagle Wharf and TowingCompany, and Arsenal Island Fleeting and Towing Company.He exercised directcontrol over the operations of each.One office is maintained for handling thebusiness of all seven corporations and the records of each are maintained by thesame clerical and supervisory employees.Each one of the foregoing enterprises performs some separate segment of theCompanies'total operations.ThusEagle Boat Store,as its name implies, was aship's chandler selling supplies to the river trade,and Eagle Fuel dispensed fueland lubricating oils to the same clientele.Notre Dame Fleeting operates whatamounts to a parking area for barges coming into the St. Louis Harbor to be un-loaded or that are awaiting a tow elsewhere after having been unloaded.EagleWharfand Towing was organized to purchase and maintain a boat called theCharles West,tied up permanently at the foot of Market Street,St.Louis,and usedas headquarters for all the Companies'operations.The remaining three enterprises figure most prominently in this proceeding:Alton Transportation Company,hereinafter referred to asAlton,St.Louis HarborService Company, hereinafter referred to as Harbor Service,and Arsenal IslandFleeting and Towing Company, hereinafter referred to as Arsenal.Each own orhave owned motor tugs and are engaged primarily in tug service,themovementof the barges of other owners to points in and around the St. Louis harbor areawhichcomprises a stretch of the Mississippi river extending downriver from Alton,Illinois, 34miles to Jefferson Barracks Highway Bridge.From time to time thetugs of one or other of these companies are in"line service,"themovement ofbarges of other owners from port to port on the Mississippi river and its tributaries.All seven enterprises exist,as we have seen,for some functional purpose withinthe overall structure;four of them,EagleWharf,Eagle Fuel, Arsenal,and NotreDame, have no employees and exist for the purpose of owning property-EagleWharfowning theCharlesWest,Notre Dame owning and leasing barge storingareas and facilities,Eagle Fuel owning the supply facilities as well as the boatsEagle OilerandEagleFuel No.1,and Arsenal owning the two tow vessels,CaptainBuck LeyheandLouise Leyhe.8Eagle Boat Store hired employees who appear tohave constituted the administrative complement of the entire operation.Thus inaddition to those charged with the responsibility for purchase and sale or groceriesand supplies,ithired employees who dispatched vessels and handled the books andthe general clerical and supervisory duties necessary to the management of all sevenenterprises.The remaining two companies,whose operations generated the controversy herein,Harbor Service and Alton,owned and operated boats and hired employees to manthem,although PresidentLeyhetestified that,as of the date of the hearing,HarborService had no employees,and one of the contentions herein was that at a criticaldate Alton had no employees(infra).At varyingtimes in 1962 and 1963 the follow-ing boats were chartered to either Harbor Serviceor Alton:Davey Crockett,Spencer,LouiseLeyhe,Totem Kole,Eagle Oiler.To determine the details of the ownership,transfer,or chartering of each of these boats at this point, however,would not befeasible for reasons of practicality and presentation but will be considered in the nextsection of this report(infra).Suffice it to say that boatownership among the severalcompanies was fluid in every sense of the word.The complicating factor in the operation of these latter companies,insofar as thiscase is concerned,is that there was a frequent,indeed a constant,transfer of boatsfrom one company to the other,as well as the sale or charter of boats to and fromother owners.This, itappears, is symptomatic of the water transportation industry.Insofar as there were at pertinent times herein transfers and assignments of boats fromone segment of the overall company to another,PresidentLeyhecredibly explainedthat this was done for economic reasons and as part of a scheme of corporate reorgani-zation designed to improve the holdings and revenue income of the several stock-6 Alton Transportation Company, St Louis Harbor Service Company, Arsenal IslandFleeting and Towing Company, Eagle Boat Store, Eagle Fuel and Supply Company, andNotre Dame Fleeting and Towing Company.7 Eagle Wharf and Towing Company.8 As it will appear hereafter this boat's transfer from one corporation to the other wasa subject of the initial charge herein.My finding of its ownership as-of the date of thehearing is in no way related to such transfer and is made here to fully describe thecompanies'operations. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDholders of the separate corporate entities., I accordingly find and conclude, upon histestimony, that no charter,t assignment, or transfer of any tug, to or among any ofthese enterprises was effected for anything but economic reasons, excepting only theLouise Leyhe,whose transfer will be the subject of further discussion hereinafter(infra).Furthermore, under applicable law it is clear, as General Counsel has allegedin his complaint, that all of these companies were so integrated in operation and con-trol as to constitute a single employer and I so conclude and finds _-B. Sequence of current transactionsThe Alton Company was incorporated in March 1962 and thereafter in April orMay 1962 acquired theSpencerfrom American Commercial Barge Line by charteragreement dated March 15, 1962.10 This being a bare boat charter; i.e., without acrew, a crew was hired by the Company's marine superintendent, Earl Johnson, andthe boat was placed in tug service moving barges about St: Louis Harbor.Within6' months of its charter the services of theSpencerwere solicited by American Com-mercial for its Chicago operations under the continuing operation of Alton and it leftthe'St. Louis scene.To replace theSpencerin-the St. Louis tug service AmericanCommercial, again by bare boat charter agreement, leased theDavey CrocketttoAlton on June 28, 1962, operating it thereafter until about October 1962, ;with a crewhired by Johnson, at which time it was placed in "line service" towing barges to otherports on the river. In their respective periods of service,both boats-were dispatchedby Carl Seaton who performed these duties for St. Louis Harbor Service as well asfor Alton, in line with the practice of common operation and control.At-some unde-termined time prior to December 1962,theSpencerreturned to the St. Louis area andwas operated by Alton until its charter expired on April 15, 1963.Alton's charter-.oftheCrockettexpired at the end of January 1963.Alton actually owned or chartered no boats other than the above two.During thesame period, however, other boats were owned by, one or more of the other companiesand operated by another.During 1962, for example, theTotem Kolewas operatedby Eagle Fuel but, having sunk on June 18, it was actually out of commission for6 months until December 1962.When it returned to operation in December theTotem Kolewent into harbor or tug service under the operation of Harbor ServiceCompany.During the intervening time, however, Harbor,Service Company operatedin its place theCaptain Buck Leyhe,a larger boat using two screws, both having beensupplied by employees Grogan and Lauderdale whose place in the picture. will bediscussed at an appropriate later time herein(infra).Although operated by,HarborService theBuck Leyhewas owned by Arsenal,-having been.purchased in June 1962.Harbor Service Company also operated theEagle Oilerafter January. 1963, ithaving been previously operated and owned by Eagle Wharf, Company. , It alsoappears from the record that Harbor Service operated theTotem Koleon its return toservice in December 1962 and until late January 1963, but what happened to thisboat thereafter is not clear.On March 30, 1963, the Arsenal Company acquired theLouise Leyhewhich itoperated until the boat broke down on June 6.Arsenal then chartered the boat toAlton for operation in the tug service.Beginning on June 24 when it was put intocommission theLouise Leyhebegan actual operation under the.Alton charter.A reading of the foregoing transactions may well suggest inherent contradictionsand general confusion. In the findings I have made-I can lay claim to neither accuracy,completeness, nor consistency because the record itself partakes of the same deficiency.Indeed there is a thread of testimonial discrepancy running through, many itemssupplied by President Leyhe, called as a witness for the General. Counsel and whosecredited testimony forms the basis of my findings herein... It would be appropriate tonote here, therefore, that these appear to be, but, a byproduct of the industry. and thestyle in which it operates- generally and are in no way a reflection upon- Leyhe'scredibility.As he testified he relied upon voluminous records and, with the, approvalof all parties concerned, frequently consulted with his accountant and members ofhis staff. In the light of all of this I am of the firm opinion that, the foregoing is thebest available description of the Respondent Companies' operations during the periodin question, directed in particular as it is to theLouise Leyhe, Davey Crockett,andSpencer,and with less than a full description of the operations of the other boats. ,e Overton Markets. Inc.; et al.,142 NLRB 615;,Aluminum Tubular Corporation andAmerican Flagpole Equipment Co., Inc.,130 NLRB 1306.10General Counsel states in his brief that it was to President Leybe, as an,individual,that this boat was chartered.The record does not state in what capacity it, was thatLeyhe accepted the charter and under all the surrounding circumstances I find it to. bein his capacity as president of Alton, the company which thereafter operated the boat. ST. 'LOUIS HARBOR SERVICE COMPANY645C. The laborrelations situation1.The certifications involvedThe Companies' labor relations !program appears to have been no less complicatedthan their operating structure.And it is out of this complexity that the present disputearises.On March 20, i962, immediately following Alton's incorporation, a repre-sentation petition in Case No. 14-RC-4271 was filed by the SIU, claiming to representAlton's employees.,A consent agreement was signed on April 2 by President Leyhefor Alton and Attorney Souders for the SIU. The case was assigned to Field Exami-ner J. Robert King of the Regional Office who arranged for the election to be con-ducted aboard -Alton's vessel theSpencer.At this election, held on April 6, the SIUobtained d majority of the votes-cast and was certified thereafter on April 16, 1962, bythe Regional Director, as the bargaining representative of Alton's employees.There-after, on June 6, 1962, Alton and SIU entered into a contract covering engineers, deck-hands, and cooks on all boats owned by the Company and specifically excluded crewsof boats "of subsidiary or affiliated companies."The contract contained a union-security provision whereby the parties agreed that SIU would supply qualified person-nel who would-be required to join the Union after 30 days' employment. The termof the contract was for 2 years but there was provision for reopening for wage negotia-tions on May 15, 1963.During the term of the original contract the employeesinvolved were the crew of theSpencerand, after theSpencer'stransfer to Chicago, thecrewof theDavey Crockett.'On May 15, 1963, the parties entered into a new agreement of 3 years' duration,the sole effect of which was to renegotiate the wage rates, as provided for in theearlier agreement, and to extend the original contract for an additional 2 years." Itis this wage revision and extension which General Counsel alleges to have been a con-tract "enforced and maintained in effect by both Respondent Employer and SIU not-withstanding the fact that SIU did not at the time of the execution of said contractrepresent an uncoerced majority of the employees in-'a unit appropriate for suchpurpose." 12Meanwhile, as Respondent Company was recognizing SIU as representative ofAlton's employees first on theSpencerand then onthe Crockett,a'second representa-tion petition was filed with the Board.This one, in Case No. 14-RC-4459, was filedon November 2, 1962, by Rivers and Harbor Association (RHA) also alleged in thecomplaint to be company aided and assisted.The petition was signed by employeeEdward Grogan, designated as secretary-treasurer.The petitioning organization washeadquartered at the foot of Carr Street, St. Louis; Missouri, the same address as theRespondent Company's, where, according to President Leyhe, the Companies sharedoffice and desk space and the use of telephone facilities with the RHA. Earl Johnson,marine superintendent of the Company and an admitted supervisor, was instrumentalin forming the RHA. And in the matter of retaining counsel it was President Leyhewho referred Grogan to Attorney Dowd.13The RHA petition claimed the representation of the employees of both St. LouisHarbor Service Company and the Eagle Boat Store Company and indicated that itwas currently being recognized as the bargaining representative and that a contractthen in force between the RHA and the named employers was due to expire a yearthereafteron October 15, 1964.14In the course of processing the RHA's petition the Board's field examiner assigned tothe case, Robert B. Albers, sent a formal notification of the filing to President Leyhe of,Harbor Service. Including therein was the following paragraph:If you have any labor agreements at the location named in this letter, statenames of unions and their representatives(withaddresses),,and give expirationdates of the contracts. If copies of these contracts are available, we would71I have compared the documents word for word and find them to be identical except-ing only the extended terminal date, an increase of the engineer daily wage rate by$4 53, the deckhand,rate by 72 cents, the cook-rate by 80 cents, the creation of a wagerate for assistant engineer at $30 24 per day, and the omission (obviously typographical)from the earlier contract of a provision governing the cleaning of refrigerators' andstorerooms.'It is to be noted that during the course of the hearing counsel for the General Coun-sel stated that "the original.contract is unquestionably in line with the certification ofAlton's employees "13 The undenied admissions of Grogan which I accept.!'This information appearing on the petition in Case No.14-RC-4559(RHA) andthe contract itself, both admitted into evidence,, is corroborated by President Leyhe'scredited testimony. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDappreciate your sending one of each to us. Similarly, if any union is claiming torepresent any of your employees at the specified location, state their names, andnames and addresses of their representatives.The notification closed by requesting Leyhe to return an enclosed questionnaire relat-ing to the Employer's business and the extent to which it was in interstate commerce.On this questionnaire there was included the following request:Describe briefly the nature of your business; also state whether it (the establish-ment involved) is one of a chain or one of several separate but related enterprises.To which Leyhe replied on November 9, 1962, simply: "Towing and Fleeting." 15A consent-election agreement was signed on November 9, 1962, by President Leyhein behalf of Harbor Service, Grogan for the RHA, and by a representative of theNational Maritime Union (NMU) which had intervened in the meantime.Although the record does not indicate its precise timing in relation to the signing ofthe foregoing consent-election agreement a conference was held at the Board's officespreparatory to conducting the election.Present were President Leyhe, his attorney,Robert J. Griffith, employee Grogan, RHA's attorney, Edward L. Dowd, and FieldExaminer Albers.16 Included in the general discussion at this conference was "a verygeneral discussion about all the activities of the boat company down there."In addition to this, however, Attorney Dowd credibly testified that while the SIU'scurrent contract relationship with the Company was discussed there was no indicationthat it was aware of the filing of the petition and no SIU representative was present atthe hearing. It was concluded by those present, according to Dowd, that as the SIUhad made no request to intervene it would not appear on the ballot.At no timethereafter did the SIU intervene in the proceeding and it is its urgent contentionthroughout the instant case that its lack of opportunity thus to intervene deprived itof the opportunity to participate in the election and perhaps represent other of theCompany's employees.At the election thereafter conducted on November 19, 1962,aboard theCharles West,headquarters of both the Respondent Company and theRHA, RHA received 22 of the 23 votes cast and was thereafter certified by theRegional Director on November 28, 1962, as the bargaining representative of St. LouisHarbor Service Company's employees.2.The employees' union affiliationsThe previously executed contract between St. Louis Harbor and RHA alluded to inthe RHA representation petition continued in force and the dues of employees coveredby it were deducted by the Company. These employees, it will be recalled(supra),were, as of that date, the crew of theCaptain Buck Leyheand of theEagle Oiler, aboat owned by Eagle Wharf Company at the time and not acquired by Harbor Serviceuntil January 1963.17Thereafter members of'other boat crews were signed up by theRHA; i.e., by Grogan. Thus when theTotem Kolewent back into service in Decem-ber 1962 its crew came from RHA. TheEagle Oiler'screw continued to be fromRHA when Harbor Service acquired that boat from Eagle Wharf in January 1963.It is the union status of the crew of theLouise Leyhe,however, that presents theprincipal issue here and the facts concerning it, and indeed the ownership statusof the boat is quite confused.When theLouise Leyhewas acquired on March 30,1963, it was by the Arsenal Company which operated it, with the Eagle Boat Storedispatching it for several months thereafter(supra).Harbor Service, the partyto the RHA contract and the designated employer in Case No. 14-RC-4459 inwhich RHA was certified as employee representative, never owned or operated theLouise Leyhe.18Nor does the composition of the crew appear to have been com-pletely RHA.Thus President Leyhe testified that his crew "was procured from theboys that was working on our dock and the boys who had just left theSpencer,"thelatter employees being part of the unit in which the SN had been certified(supra).It isGeneral Counsel's contention that because Alton was sailing no boatsbetween April 15 and June 24, 1963, it had no employees.When the charter oftheSpencerexpired on April 15 there was in Alton's employ aboard the boat a deck-hand named Morgan of whom Respondent's bookkeeper Bill credibly testified thatby his past long service he had accumulated 30 days of "swing time"; i.e., accumu-15At the conclusion of the questionnaire Leyhe added, "Our Harbor Fleeting and Towingenterprises have exceeded $50,000 during the three-fourth year period in 1962."1e The details of this conference are based upon the credited testimony of AttorneyDowd, corroborated in part by President Leyhe.17President Leyhe testified that theEagle Oiler'screw voted in the November election.28 The credited testimony of President Leyhe. ST. LOUISHARBOR SERVICECOMPANY '647lated annual leave.During this time and at least until May 15, 1963, Alton had atleast one employee, Morgan, a member of the SIU and covered by the existing con-tract between that union and the Alton Company.D. The transfer of, the "Louise Leyhe" to AltonOn June 6, 1963, theLouise Leyhewas chartered by Arsenal'to'the Alton Com-pany and on June 24 the actual operation was also assigned to Alton.As thistransfer is the crux of General Counsel's claim of discrimination by RespondentCompany in favor of the SIU and of Respondent SIU's alleged restraint and coer-cion of employees and the causing of discrimination by Respondent Companyagainst certain employees, I shall set forth in detaiLthereasons assignedby PresidentLeyhe for the transfers, which reasons I credit:The St. Louis Harbor Service Company was losing money and losing itrapidly.That certainly would eliminate consideringassigningtheLOUISELEYHE to the St: Louis Harbor Service Company. The Alton Transporta-tion Company had made a good record of operation of boats both here andin St. Louis, Chicago, and in generalline runs.The LOUISE LEYHE is amodem boat and we anticipated gleaning some of this reputation as far asthe boat itself was concerned.We (Harbor Service) were getting complaints, numerous complaints, whichI cited to these gentlemen in my affidavit, complaints involving service, movingbarges to docks on time, getting complaints on service of our oil business andsupply business, and our general reputationas a serviceenterprise was beingrun down rapidly.In operation of boats it is essential that you havegood personneland per-sonnel interested in the welfare of the company, personnel that are going toperform on a revenue basis.Now, the Alton Transportation Company hadoperated several boats in the St. Louis harbor and elsewhere on the river.Wehad received a letter of commendation from American Commercial BargeLine for operation.We had a good reputation.With the St. Louis HarborService Company obtaining employees through the Rivers and Harbors Asso-ciation, it was becoming more difficult allthe time to try to obtain employeesto this association that could do our job*******During the months of April and May (1963) there seemed to be a generalbreakdown of our operation.Many of our employees were leaving, like thepresident of the union (Grogan), and many others.We have a port captainwho left us the first part of June.After that period of time there seemed to befewer and fewer people who could be identified as members of the Riversand Harbors Association and in order to operate a boat and get a crew youhave to have some stability.Earlier in the hearing when asked why the charter had. been transferred Leyhedescribed the economic reasons thus:The Arsenal Island Fleeting Co., not only owns two boats, but it also leasesreal estate on the Illinois shore for fleeting purposes.The LOUISE LEYHEwas bought by the Arsenal Island Fleeting Company because George Cappsand myself were the purchasers of the LOUISE LEYHE. The Arsenal IslandCompany was not an actual operating company, and we wanted to put theLOUISE LEYHE to an operating towboat company, and also contemplatedunder this move was the fact that we were going to move on the purchase ofstock of some of these other companies.We were going to utilize the AltonTransportation Company as an operating company.-*******In addition to that we did have a good reputation as far as the operation oftheDAVEY CROCKETTand theSPENCER,and we had received a greatdeal of criticism from various customers in the months of March, April andMay, which indicated that we were not getting proper service from employeesof the other companies.'What Iam saying is basically the Rivers and Harbors Association had somegoodmen, but we also were being supplied men who were not good men whowere affecting our business drastically.For example,we had one man that 648'DECISIONS OF NATIONAL LABOR RELATIONS -BOARDwas supplied to us that went out on a fuel job, smoked a cigarette while fuelwas being pumped aboard, and when the Captain called him to task he becamevery smart with him. Secondly, we had several people on the vessel who toldus that several of these men had gone out drinking.Thereafter, when'asked by me at the hearing why he transferred theLouise Leyhefrom whatever company it was with to the Alton Company, Leyhe continued:You must'have specifics to -start anything, and, No. 1, there was a businessreason 'to begin with., I mentioned, I believe, in the beginning of my testimony-that we had contemplated ownership of, transfer of ownership of the corpora-tions and Alton Transportation Company had been agreed as the. operatingcompany.No. 2 is the LOUISE LEYHE was operating in St. Louis Harborfor approximately three weeks.The engine was' practically blown up due tonegligence and nothing but negligence and it cost us something .like three tofour to five, thousand dollars to put a practically`new'boat back into shape.At.the time of this happening it was decided we could not run this boat withnondescript crews because we didn't know who we were going to get.TRIAL. EXAMINER:When you transferred this boat to the Alton Companydid the crews go with it?The' WITNESS:No sir, and this is what apparently caused all the trouble.We started the LOUISE off on her initial run we had an SIU crew becausewe felt we had to conform with the contract.TRIAL EXAMINER:You started with a new crew when it'went over to theAlton?-The Wi'TNEss: There may have been one or two of the other chaps.TRIAL'ExAMINER:What happened to the old crew?The WrrNEss: They continued to work for us on the old boats.As timeelapsed the old crew has been absorbed to the LOUISE.On the 'morning, the"LouiseLeyhewas put into service, June 24, two' seamenappeared in search of that particular boat, stating to company employees on thedock that they had been sent there from the SIU. - When theLouise Leyheshippedthat morning it carried these two new crew members and employee John Ohlendorf,an operator or pilot on the boat and previous to its shipping an employee of HarborService and member of; RHA. The other crew members shipping on theLouiseLeyheon, that morning were not identified but both Grogan -and employee Pear-man' testified without contradiction that a number of the employees, presumablyRHA members, refused to ship, but did so on the following day.10About the time of the sailing of theLouise Leyhe,or shortly before, SupervisorCharles Norton appeared on the scene and informed the men that the ship hadbeen transferred to Alton.On either this occasion or later in the day he alsoinformed the men that they should make the necessary arrangements with theSIU as its contract with Alton(supra)would thereafter include the newly assignedboat. -- Later on June 24 Lou Colvis, International representative of the SIU,appeared at the dock in answer to a rumored threat from Grogan that he wasafraid to put in an appearance at the dock.While present on the premises, with-out incident, Colvis talked to a number of the employees concerning the benefits tobe derived from joining the SIU and in his conversations with the men denied thata "deal" had been made "to steal the LOUISE LEYHE," as claimed by Grogan.'Colvis did state to the men at the time that he had been requested to furnish' a crewand had done so.When it was protested that some of the current crew would bedisplaced,Colvis.informed the men that all they needed to do would be to signwith the SIU and they would ship out 20 In this respect it is to be noted that theprotesting employees did ship with the boat on the following day after signing appli-cations to join the SIU.21 - And,President Leyhe testified without contradiction thatno employee was either displaced or lost any time due to the transfer. Indeed oneemployee, Vaughn, admitted to -having received a promotion from deckhand tooperator as a direct result of the transaction.la This is a synthesis drawn from the undenied testimony of Grogan and Pearman. Seeinfra,footnote 22.. There is nothing in the record to support General Counsel's versionof this Incident to the effect that Pearman shipped out "after a one-day lay-off."21 There is some testimony in the record that certain overtures were made by Grogan tobring the R13A. membership into the International Longshoremen's Association (ILA).Whether this be so or not is of no relevance to any issue in this proceeding and I findit unnecessary to make any finding with respect to that organization.2 'Employee Pearman testified he was given 30' days in which to join upon signing hisapplication."''' ST. LOUIS HARBOR SERVICE COMPANY649One final commentary on this June 24 incidentis inorder.,, It is alleged, thatColvis threatened that he"had or would bring pressure upon the Company's custom'-ers to cease doing business with it because its employees did not belong to the SIU.As Colvis credibly denied this allegation and there is no credible evidence' to sup-port it, I recommend it be dismissed.22--E. Analysis of Respondent Employer's operational relationships and of its con-tractual relationships with Respondent SIU and the RHA together-,withultimate conclusions thereonOut of the foregoing welter of confusion many bones of contention protrude:(1), the single-employer status of the several companies, (2) the yalidity of theseveral official certifications, (3) the Companies', alleged assistance and support of22 The foregoing account is based upon the credited testimony, of Colvis. In so credit-ing him I particularly rely_upon,his denial of the threats to place_pressure upon-.companycustomers attributed to him by witnesses Pearman, Vaughn, and, Grogan.Elsewhere in my account of the events occurring on June 24 I credit the testimony ofSupervisor Norton upon my observation of film as he testified. 1 do not credit generallythe testimony of either employees Grogan - or Pearman nor,of= employee-Vaiighn whotestified on related matters.I do on 'occasion rely upon their testimony when it con-stitutes an admission `against their respective interests, is on a subject ,'within theirpeculiar knowledge, or is corroborated by--the testimony of credible witnesses.Grogan's appearance on the stand and'at the hearing was such as would inspire littlecredence.He was ill at ease, hesitated and stammered' as he answered 'questions putto him by cross-examining counsel, and on numerous occasions evaded questions put tohim.Illustrative of this was his failure ever to directly answer whether the RHA' menrefused tosailon June 24, 1963.Furthermore, as I have 'credited President Leyhe, alsocalled by General Counsel, as a forthright witness, I'necessaiily ieject such testimony ofGrogan as conflicts with Leyhe's accountSimilarly I have ,credited SIU RepresentativeColvis(supra),and I do this simply because his appearance, manner, and general con-duct impressed me as being that of a reliable man, a judgment which I feel competent tomakeBecause Colvis has credibly denied the statements and conduct attributed to himby Grogan I discredit Grogan for this additional reason.In further respect to Grogan's credibility as a witness I note Respondent SIU,s motionto reset hearing to assess the character of Grogan following his indictment for the, murderofMarine Superintendent Earl Johnson.To the extent that this motion is 'directed toGrogan's credibility as a witness I deny it at this time, inasmuch as indictment for acrime is not a' proper subject for impeachment(N L.R B: v. Baldwin Locomotive Works,128 F. 2d 39, 46 (CA. 3)) and his conviction has not been shown to have been had.Robert Pearman was equally unimpressive. in his demeanor as a witness. I do accepthis account of what transpired at the Board office and in Respondent Company's officewhen questioned by Leyhe and SIU counsel, it being corroborated in part by other testi-mony and constituting answers to leading questions suggested by cross-examining counselwho had been present at the meeting being described.Otherwise,, however, and particu-larly as to testimony concerning meetings with Representative Colvis, I discredit him,his testimony being at odds with an affidavit given earlier to Board representatives.Fur-credit any testimony of Pearman's conflictingwith it...Henry Vaughn's demeanor on'the witness stand persuades me of his lack of credibility.Describing a man's conduct in this respect is not always possible.,Thus, for example,a witness need not be rolling his eyes, constantly wetting his lips, and casting about furtiveglances to convey an impression of untruthworthiness, and certainly Vaughn indulged innone of these theatrics.He did, however, by the tone of his answers, the inflections ofhis voice,and his'general attitude as he sat on the stand,impress me as a man whosetestimony I should question-and I do. In addition to this I find certain inaccuracies inThus,for example, when testifying that SIU Representative Colvis had made threats -directedat the Company,'s business Vaughn quoted him as stating, "I have been putting pressureupon the Company under SIU not to deal with Eagle Boat Store and that's it, and he saidthat's why the business has been falling."This is clearly a misquotation, for the witnessisactually quoting Colvis as threatening to have one part of the integrated enterprise(Alton, "the company under SIU"), not do business with another part of it, the boatstore.Any other possible interpretation of this quotation would serve only to accentuateits inaccuracy.Additionally,Vaughn's cross-examination was interspersed with so manyfailures to remember and so many uncertainties that in my opinion this alone'casts seriousdoubt upon the facts he actually claims to have remembered. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe RHA and of the SIU, (4) the alleged restraint and'coercion of employees bythe SIU and by the Companies, (5) the alleged discrimination against employeesby the Company, and (6) the causing of the discrimination by the SIU. To ade-quately set forth General Counsel's contentions as to these matters and the Respond-ents' respective defenses would, in my estimation, serve only to confuse a situationalready far gone.Rather, I will allude to the contentions and defenses as I plod tothe conclusions I will ultimately reach.In the first place it is to be noted that General Counsel has placed himself onboth sides of what appears to be a criticalissue.By paragraph II, E, of the com-plaint he alleges that:Harbor, Alton, Arsenal, and Eagle are and at all times material herein havebeen affiliated businesses with common offices, ownership, directors, and opera-tors and constitute a single integrated business enterprise; the said directorsand operators formulate and administer a common labor policy for the afore-mentioned four companies affecting the employees of said companies.This, it wouldseem, is the conventional language used by the Board and the courtsto describe a single employer 23 and I find and conclude the several enterprisesherein to be such.Elsewhere in the complaint, however, it is alleged that theRespondent Employer and SIU by contract of May 15, 1963, entered into rela-tionships which bore the taint of unlawful assistance, support, restraint, coercion,and discrimination.To reach this position General Counsel moves in an oppositedirection by relying upon the certification, in Case No. 14-RC-4459, of the RHA,a labor organization which is alleged in the complaint to be unlawfully assisted andsupported,24 and by questioning the validity of the certification in Case No. 14-RC-4271 of Respondent SIU. Thusin essenceit is suggested that the several certifiedunitsmight more properly have been one; or, in the opposite alternative, that thecorporate fragments actually constituted separate employers, and perhapsseparatebargaining units.1.Theunlawfully aided and assisted RHAIt behooves us to first dispose of the RHA. The complaint alleges and the recorddiscloses the following clause in the contract maintained in effect between St. LouisHarbor and RHA,executeda month beforethat labor organization filed its repre-sentation petitionwith theRegional Office:ARTICLE IISECTION 6-CLASSIFICATIONSThe Union and the Company agree that the following classifications shalldetermine not only the pay scale of the employee,but shall also be consid-ered in the event a lay-off is necessary,and shall be considered for re-callswhen necessary.A. CLASSIFICATIONS1."Class A" an experienced employee in good standing with the Union.2. "Class B" a semi-experienced employee in good standing with theUnion.3. "Class C" an experienced employee but not a member of the Union.B.All employees of the Company who, as of the signing of this agreementhave presently acquired a seniority rating of "Class A" or "Class B" becauseof agreement, past employment, or practices, shall retain such seniority ratingwith the Company subject to the provisions of this agreement.Respondent Employer admits to this allegation 'in its answer and President Leyhefrequently throughout his testimony concedes that St. Louis Harbor Service obtainedits seamen through RHA (seesupra).Upon such admissions of the implementa-tion of a contract granting mandatory preferential employment to members of thesaN.L.R.B. v. Stowe Spinning Company, etal., 336 13 S. 226, 227;N.L.R.B. v. GibraltarIndustries, Inc, & International Trailer Co., Inc., et al.,307 F. 2d 428 (C.A. 4) ;OvertonMarkets, Inc., et at.,142 NLRB 615;Aluminum Tubular Corporation and American Flag-pole Equipment Co., Inc.,130 NLRB 1306.2413y its charge in Case No. 14-CA-3099 the ILA initially alleged the unlawfully aidedand assisted status of the RHA. That the ILAdid not,however, participate further inthis proceedingdoes not affectthe validityof its charge.N.L.R.B..,v. Indiana &MichiganElectric Company,318 U.S. 9. ST. LOUIS HARBOR SERVICE COMPANY,651RHA it is clear that Respondent Employer render a species of aid and assistance tothat organization which is proscribed by Section 8(a)(2) of the Act and I so con-clude and find.25Quite apart from the conclusion I have reached based upon the maintenance ofcontractual relations with RHA, the evidence is clear and undisputed that RHAwas a creature of the Respondent Company's designing. It shared office space, tele-phone facilities, and meeting place with the Company; the Company's marine super-intendent, the late Earl Johnson, was one of its guiding lights.The Companyentered into a contract with it on October 15, 1962, a full month before the RHAhad filed its representation petition with the Board,' and with nothing in the recordto suggest that a claim of majority status had previously been either made or acknowl-edged.When legal advice was sought by the RHA, President Leyhe recommendedan attorney whom its secretary-treasurer, Grogan, might consult. I do not deem itnecessary to burden this report with citation of authority to establish that suchconduct has been consistently held to constitute employer assistance and support ofa labor organization forbidden by Section 8(a)(2) and I so find and conclude here.2.The status of the RHA's certificationBecausethe certification of this unlawfully aided and supported Union appearsto affect the representative status of the SIU and the rights of all the employees itmust next be explored.26In the first place the above-mentionedRHA contract with its unlawful hiringpreference clause and also an outstanding certification of the SIU-in another bar-gainingunit were in existence prior to the filing by RHA of the petition in Case No.14-RC-4459. In addition there is the matter of several critical omissions in infor-mation supplied by the Company to the Board.Thus in a questionnaire returnedby President Leyhe, he failed to supply, as requested in a letter sent him by theBoard's Regional Office; the.name of the SIU as being a union with whom the Com-pany had contractual relations, and which was "claiming to represent any of [his]employees"; and he likewise failed to describe, as requested, the nature of his busi-ness, stating "whether it is.one of a chain or one of separate but related enterprises."(Supra.) 27m Galveston Maritime Association, Inc ; et al.,139 NLRB 352 ;Marcus Trucking Com-pany, Inc.,126 NLRB 1080, 1103.26The following colloquy between counsel for Respondent SIU and General Counseldescribes the certification problem inherent in this case thus:Mr. SOUDERS : I asked General Counsel this morning whether he was attackingcertification and at one time he said he was not, and this is a pure attack on thecertifications again, is he saying he is or is not attacking the certifications. I thinkwe are entitled to know what he is trying to do.Mr. WEIL: The General Counsel is concerned with the matter of the unit in theseproceedings,what the appropriate unit is.We have one type of fish that we areexamining if the appropriate unit is all employees of all seven of the companies, an-other if the appropriate unit is all employees manning the motor vessels operated bythose of these companies that are operating motor vessels, we have another type if wehave two different kinds of units, one a unit of vessels engaged in mixed line and harborwork, and another for vessels engaged solely in harbor workThere may be twoappropriate units and there may be one appropriate unit. I am not prepared at thistime to say which is the' appropriate unit, however, the unfair labor practice that isalleged as one, type of unfair labor practice if there are two units, and another' ifthere is one.s:stscIf you say a unit pursuant to a consent election cannot be examined by the Board,if he is of this opinion I would point out to him that the cases are to the contrary.TRIAL EXAMINER: Are you presenting for examination by me and ultimately by theBoard units already set forth, Cases 14-RC-4271 and 14-RC-4459?Mr. WEIL: Yes.27The foregoing misrepresentations by the Company, although clearly of assistance andsupport to the RHA's petition, were not alleged as further violations of Section 8(a) (2).As I encouraged rigid adherence to the pleadings in all evidence presented I do not deemthe matter to have been fully litigated. and will accordingly make no findings thereon.Local 542, International Union of Operating Engineers, AFL-CIO (Elmhurst ContractingCo., Inc.),141 NLRB 53, 55, enfd. as modified 329 F. 2d 512 (C.A. 3). 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd finally, _in any' consideration of the status of RHA's certification there mustbe a scrutiny of the circumstances whereby the previously certified SIU received nonotice of thelaterrepresentation proceedings and.no ample opportunity to inter-vene(supra).If,asGeneral Counsel had' alleged in the instant complaint, allseven of Respondent's enterprises constitute a single employer, and on the evidencehe has presented I have so, found and concluded, it would be difficult now, or atany time previously, and despite the Company's failure to supply the pertinent infor-mation, toalso contendthat in effect the Company isnota single employer.Havingalready found that it is, I cannot accept the suggestion that by the second certifica-tion (that of RHA in Case No: 14-RC-4599) the unit found in the earlier certifica-tion of the SIU was either swallowed up or'rendered inappropriate.Mindful of thecircumstances under which the RHA was certified; namely, without benefit of a fulldisclosure to the Board of the facts involving the. Company's structure and laborrelations(supra).I am compelled to the conclusion that the RHA unit establishedrequires reevaluation, as may the unit represented by the SIU. - Accordingly, forthe purposes of my findings and conclusions herein I deem the certification of RHAin Case No. 14-RC-4459 pursuant to a consent election agreed to be of no forceand effect.283.The status of the SIU and its contractsAfter the SIU was certified by a vote of the employees of Alton back in April1962, it commenced negotiations for a contract with the Company which they exe-cuted on June 6, 1962: This contract, the General Counsel conceded at the hearing,"is unquestionably in line with the certification of Alton's employees." - The certifi-cation in Case No. 14-RC-4271 thus -implemented by contract does not, therefore,appear to have been in issue at that chronological point in General Counsel's case.What created the issue was the charter expiration of both theSpencerandDaveyCrockettduring the contract term.These were the only two boats owned by the designated ,employer,.Alton,.whenthey were disposed of in early 1963.Consequently when in May 1963 the contractwas renegotiated as to wages pursuant to its terms(supra),no Alton 'boats weresailing; and no boat personnel except Morgan(supra)was then employed., Thiscontention, claims the General Counsel, brands the contract with its renegotiatedwage rate as a vehicle for Section 8(a)(3) and 8(b)(1)(A) and (2) violations, inas-much as no "employees were hired by Alton nor represented by SIU during- thisbrief period.This is an extremely narrow interpretation of the law.What it suggests is thatany total depletion of a work force, however, temporary, places the contracting par-ties in-jeopardy of the Board's processes.General Counsel has supplied me with noauthority to support this type of anomaly and I find none.On the contrary, a con-sideration of the facts would suggest that no authority for such proposition exists.Here we have a series of routine transactions common to the water transport industrywhich culminate in leaving one of several integrated boat operators temporarily with-out boats.Nothing in the record suggests that Alton, (or any of the related-employers,for that matter) was going out of business, or changing its line of business, or con-tracting out a segment of its busineess.The overall management of the seven inte-grated employers had simply depleted Alton's tugboat inventory and was, as the factsdisclose, in the process of replenishing that inventory for operations in the immediatefuture.This it did beginning on June 6, 1963, for the involved corporate, as wellas practical, operational reasons already discussed(supra);and by so doing, accord-ing to General Counsel's theory, manifest such unlawful motivation as would throwout the temporarily fallow contract. I reject the theory.A sharper view of the circumstances surrounding the wage reopening of the 1962contract in May 1963 suggests the possibility of an even more fanciful result.Thuseveryone concedes the first contract was proper, and clearly it was reopened in properfashion and in accordance with its terms. Speculating upon what would haveoccurred had it not been reopened, and had therenotbeen the newly agreed-uponwage rates (the allegedly unlawful new contract), a logical extension- of GeneralCounsel's argument would be that merely by relinquishing the charter of the twoboats, as was done, and by thus depleting the work force, however temporarily.Respondent Company thereby effectively invalidated the existing contract anddestroyed the outstanding certification.This would indeed be too facile a weaponto place in the hands of parties contracting to establish working conditions amongemployees, and I would recommend the Board not accept it.For under such atheory, for example, an employer owning a single boat could never safely lay it upfor repairs without hazarding the dilemma of-either an unfair labor practice chargeor a new Board election among his employees.28U.S. Chaircraft, Inc.,132 NLRB 922. ST. LOUIS HARBOR SERVICE COMPANY653Moreover,- it appears from the record- that one employee of Alton, Morgan, wasactually on "swing time" or annual leave on May 15, 1963,-when the new contract wasexecuted.As it was concededly the practice in the industry to consider individualson leave to be employees, it actually cannot be argued that Alton was without employ-ees on May 15 when it executed the renegotiated contract with Respondent SIU.Upon consideration of all the foregoing I am' persuaded that the certification ofthe SIU as Alton's employees was proper, that the 1962 contract was a valid andlegal one pursuant to the certification, that the May 15, 1963, contract was merely arenegotiation for the wage rates as provided for in the earlier contract, and thatwhen it was renegotiated and thereafter maintained in full force and effect the par-ties did so under the same outstanding certification- in -contemplation- of law. Iaccordingly reject as unfounded any allegation directed to the impropriety or ille-galityof any collective-bargaining contract' between Respondent Company andRespondent SIU and recommend that so much of the complaint as would find suchconduct to violate the Act be dismissed.--4.The sailing of theLouise LeyheThe climax of General Counsel's case is the sailing of theLouise LieyheonJune 24, 1963, without the RHA crew. Conceivably this could be interpreted as aviolation of Section 8(a)(3), but I fail to see how,. under, the facts presented, it couldviolate Section 8(b)(1)(A) or (2), there being nothing in the record to suggest thatthe SIU had anything to do with the transfer of the boat from one owner to theother, or even had advance knowledge of it. If, as General Counsel claims, Respond-ent Employer effected the transfer to get a better grade of personnel; i.e., those sup-plied under an SIU hiring agreement, that 'might be a form of discrimination infavor of the SIU if the employer were motivated'by an intent to encourage or dis-courage union 'membership.But if the `SIU simply stands on its contract and sup-plies employees to the employer who `has contracted for such in'the certified bar-gaining unit, such action neither causes the employer to-discriminate nor attempts tocause him to do so. The SIU was simply fulfilling the hiring provisions of its con-tract 29I would recommend, therefore, that so much of the complaint as alleges thatthe SIU, by its conduct in supplying a crew to theLouise Leyhebefore, on, or afterJune 24, 1963, constituted a violation of Section 8(b)(1)(A) and (2)', be dismissed.On the other hand, the Respondent Employer's conduct in this matter could beconsidered as discrimination under the Act if,'in,the language of 'Section 8(a)(3), itdiscriminates "to encourage or discourage membership in any labor organization"(and that, of course, includes unlawfully aided and assisted labor organizations).I do not read President Leyhe's stated reasons(supra)for effecting the transfer ofthe boats to Alton to be contrived or intended to encourage or discourage, unionmembership in either the RHA or SIU, respectively.An overall study'of the'recordpersuades me that this case is before us only because Leyhe appeared willing to signup with any labor organization or hire any variety of union. members that would keephis boats sailing efficiently.. He did reject or, was at least critical of employees whohappened to belong to the ill-conceived RRHA, not because they, belonged to it, orbecause he preferred they belonged to SIU or some other organization, but purelyand simply because their workmanship was so poor that his company (HarborService) was in bad repute.Thus he stated; "We-.could not run this- boat with non-descript crews because we didn't know who we -were going to get."'I have carefully studied the testimony of Leyhe in which he details his reasons forthe transfer(supra)and nowhere do I detect the slightest inference' that' he wasmotivated by antiunion, or anti-RHA, or pro-would conclude and find the transfer'and the resulting personnel' changes to'be per-missible under the Act 30 I would accordingly' dismiss so much of the complaint asalleges that by transferring theLouise Leyheto Alton the Respondent Company vio-lated Section 8 (a) (1), (2), and (3) of the Act.29 I am aware of testimony to the effect that SIU Representative Colvis made certainstatements to employees in the nature of threats to cause employers doing business withthe Respondent Employer,to cease doing business with said Respondent because the em-ployees were not members in good standing of the SIU. As has been noted(supra),I—have rejected this testimony and, have credited Colvis,:denial that he so stated'at any,time.But in any event the statements referred to were ,alleged to have been madeafter,theLouise Leyhehad been transferred to Alton. In such a chronological 'posture theycannot be viewed as evidence of motivation before, the transfer:S0CentralStates Petroleum Union, Local 115' (Standard Oil Compdny),127 NLRB223, 228-229. 654DECISIONS OF NATIONAL LABOR, RELATIONS BOARDUnder the circumstances of the foregoing findings and conclusions and with par-ticular reference in this respect to General Counsel's allegation that SIU's majoritystatus was a "coerced" one L find no "coercion" other than the permissible, varietyimplicit in the proviso to Section 8(a) (3) of the Act, where employees may, berequired by agreement of the parties to a collective contract to join the Union on, orafter 30 days following their employment.As the agreement was thus valid andproper at all times, I conclude and find that the proscriptive limitation of the provisois not applicable to it, and the-membership required because of it cannot be therebyviewed as coerced.In summary, therefore, I would conclude and find that in the transaction transfer-ring theLouise Leyheto the Alton Company the SIU did nothing except implementits contract with the Respondent Employer and was in no way responsible for thelatter's part in the transaction. I accordingly recommend that so much of the com-plaint as alleges a violation of Section 8(b)(1)(A) or (2) in this respect be dis-missed.Iwould further find and conclude that Respondent Employer's transfer oftheLouise LeyhetoAlton did not have the effect of interfering, restraining, andcoercing or discriminating against its employee members of the RHA, nor did itunlawfully aid or support the SIU. I conclude and find therefore that RespondentEmployer did not violate Section 8(a)(1), (2), and (3) of the Act.F. Other and related alleged unfair labor practices1.Grogan's demotionIndependent of the foregoing transactions employee Edward Grogan, ' RHA'ssecretary-treasurer,was experiencing considerable difficulty in the performance' ofhis employment duties as dispatcher.The radio dispatching of tow tugs, fuel, andsupply boats to various points in and about St. Louis Harbor as required by thechanging and continuing needs of the harbor traffic involves an expeditious use ofthe Companies' floating stock to insure that a maximum of service is derived fromeach boat with a minimum of expenditure of time and mileage, together with themaintenance of satisfactory relationships with the customers using the service.Withrespect to Grogan's difficulties and his eventual demotion, Supervisor Norton crediblytestified that Grogan frequently committed errors in the maintenance of the dispatchrecords which resulted in the overcharging of customers; he would unnecessarily callout a crew to man a tug or supply boat on a towing or supply job that could havebeen more economically, handled by a boat already in service; he would retain acrew on a boat past the time it would be normally necessary to hold them; and hewould frequently dispatch a boat to a distant part of the harbor when it would havebeen more readily and economically handled by dispatching a boat that was closerat hand.Norton credibly described Grogan's demotion as follows:I did advise Mr. Grogan after one complete boo-boo where we lost consider-able revenue from his dispatching that he could no longer dispatch our tugboatsand I would prefer that he go back to the deck from where. he came and startperforming deck work on which there was work available for him.Grogan stated "he would have to see," but although called back thereafter by Nortonon several occasions, and on at least one occasion by President Leyhe, he did notappear for work, stating on each occasion that he was tied up on other matters,mainly labor affairs.`Upon the foregoing findings and conclusions with respect toEdward Grogan's employment, I conclude and find that he was demoted for causeand that he thereafter voluntarily quit his employment. I accordingly recommendthat so much of the complaint as alleges Grogan's termination to violate Section8(a) (1) and (3), and as constitutes an element of a violation of Section 8(a) (2), bedismissed.2.Respondents' alleged unlawful preparation for trialDuring the course of preparation for the hearing in the instant proceeding AttorneySouders representing Respondent SIU visited the Respondent Company's office onOctober 16, 1963, for the purpose of checking payrolls and other company recordsin preparation for the up-coming hearing.During the discussion that ensued betweenSouders, President Leyhe, and. other representatives of the Employer, it was learnedthat certain of the employees had recently visited the Board's office and discussed withrepresentatives there certain transactions and conversations which had occurred withSIU Representative Colvis on June 24, the day(supra)theLouise Leyhefirst shippedout under Alton's operation.Whereupon employee Keith Bill, an office employee ofthe Company who was present at the time, called employees Pearman and Ohlendorfto the office, explaining to them that Leyhe wanted to talk to them. Pearman and ST.' LOUIS HARBOR SERVICE COMPANY655but wire unable to'indicate in-many instances'who of the several Respondent's'rep-resentatives -made, each of `the ''several inquiries 31'Thus Attorney' Souders' askedPearman "what' Mr: Colvis had said on the dock," referring to the incident allegedmy finding,supra)that Colvis threatened to put pressure on the Company's custom-ers.Souders' also 'asked Pearman who was present when Colvis was talking to themen.He then inquired as to what Pearman had told representatives of the Boardconcerning this incident, and- who else had given similar statements, and the circum-stances under which the 'Board -statements'weie taken.President Leyhe inquired ofPearman how he felt about the Company, and if he thought he had been treatedfairly.He also asked him whether'he thought'ahy of the employees had been dis-criminated, against, by the transfer of theLouise Leyhe,to which Pearman repliedthat he knew of no such discrimination.,, Finally Leyhe asked him which employeeshad gone to the Board, and Pearman named those who did.Employee Ohlendorf's account of the discussion accords with Pearman's, the ques-tions being'directed to what information was given to the Board representatives.Ohlendorf could, not 'recall what' if anything Souders asked him but he did recallLeyhe asking him if he thought he was being treated fairly.When prompted at thehearing by Attorney Souders, Ohlendorf did recall Souders telling him they wantedto find out what the case'"was all about before going into the hearing.Under' thebeen asked, and what he had told the Board representatives. 'It is General Counsel's contention that the, foregoing conversations constituted inter-ference, restraint, and coercion on, the part of-the Respondent Company in violationof Section 8(a) (1)' of the Act. , Clearly the evidence shows that President Leyheinquired as to how the' employees felt about the Company and if they felt that theyhad been fairly treated.offices, I find nothing in the' record to suggest that he or other representatives of theCompany inquired as to what transpired at the Board office.' As I am referred to noauthority that would suggest ,that such limited inquiries as were attributed to Leyheconstitute unlawful restraint, I will recommend that the complaint be dismissed inthis respect,as it applies to the Respondent Company. In this regard I am aware ofthe Board's most recent holdings wherein interrogation of employees as to statementsgiven to the Board constitutes interference in violation of Section 8(a)(1)32 and thatrequests of employees for,, copies of such statements also constituted restraint andcoercion in violation of Section 8(a) (1).33But unless I were to find, contrary to thefacts herein, that Attorney Souders, asked questions concerning this statement in thecapacity of agent for the Respondent Company, the Board's holdings are not applica-ble for Leyhe's or any other company representatives.General Counsel further contends, that by,the foregoing discussions and questionsRespondent SIU violated Section 8(b) (1) (A). I do not agree. Section 8(b) (1) (A)prohibits unlawful union restraint and coercion, but there is ample authority, includ-ing a fullsome legislative history,' to establish that employee interference was not pro-scribed.As the cited cases; with two exceptions, relate only to employer interferencewith employee rights,, I have no basis to anologize to find them applicable to unionrestraint and coercion of employees.TheWinn-DixieandW. T. Grant cases,how-ever, do find specificemployer conductto constitute restraint and coercion, as wellas interference.But the, conduct proscribed there was "the, Respondent's request forcopies, of employees; statements to .the General Counsel" which request the Boardheld would "exert an inhibiting effect on the employee willingness to give a statementat all."Here, on the contrary, the SIU attorney inquired only what it was theemployeestoldquestions were for the ,purpose - of preparing for trial and that the employees ques-tioned were free to answer or not answer as they chose.While I am inclined to seea fundamental difference between ,circumstances surrounding theWinn-DixieandGrantcases on the one hand, and this,one on the other, I am not disposed to executeaiAlthough I , have not relied upon testimony of these two employees generally, I docredit their corroborating account of this conversation, in the company office on October 16;uncontradicted as they are in substantial part, and particularly in view of the conceded factthat the conversations actually took place.,3aSurprenantMfg. Co.,144 NLRB 507;Hilton Credit Corporation,137 NLRB 66;Teccas Industries,Inc.; etat., 139 NLRB 365, 368.33Winn-Dis;ie Stores,Inc., and Winn-Diote Louisville,Inc.,143 NLRB 848;W.T. GrantCompany,144 NLRB 1179.775-6965-vol. 150-43 656DECISIONSOF NATIONALLABOR RELATIONS BOARDthe conduct even in the interest of assuring an attorney the opportunity to more fullyrepresent his client in the preparation for trial.The conduct in bothWinn-DixieandW. T. Grantdiffers, however, from that in the instant case in respects other thanthe distinction between request and demands for statements there and the mereinquiry concerning them here.Thus in the instant case, unlike the cited cases, theinquiries were made by the attorney of a Respondent whose conduct has been foundto be lawful in all other respects(supra).Because, therefore, this interrogation istheonlyquestionable conduct found to be attributable to Respondent SIU in thisproceeding, I would find and conclude that "when viewed in the context in which theinterrogation occurred [it] falls short of interference or coercion [and] is notunlawful." 34G. Summaryof conclusionsUpon theforegoing findingsI have concluded that theseveral enterprises of theRespondent Company constitute a single employer.Under the circumstances bywhich the representative of Alton's employees was certified I have concluded thatAlton's employees constituteanappropriate unit for collective-bargainingpurposes,such a conclusion being without prejudice to the Board finding a larger or differentunit to be appropriate in a proceeding properly brought before it.Without referenceto the appropriateness of the unit in which RHA was certified as employee repre-sentative, I conclude that that organization has been unlawfully aided and supportedby the Respondent Company in violation of Section 8(a) (2).While I have found that at all times relevant herein the Respondent SIU repre-sented the employees of Alton pursuant to the terms of its certification in Case No.14-RC-4271, I nevertheless reject the certification of RHA in the subsequent CaseNo. 14-RC-4459 as well as the unit determination made therein, it having beenissued without full consideration of all the facts involved, including any apparentconsideration of the SIU's certified representative status and the unit determinationpreviously made. In consequence I have found that at all times relevant the SIUwas the representative of Alton's employees, that its original contract, including theunion-security provisions, was valid, and that its renegnotiated contract was but arenegotiation of wage rates as originally agreed upon. I therefore conclude thatneither by execution nor by maintenance of these contracts, nor in any other man-ner, including the actions of its Representative Colvis, has the SIU restrained orcoerced the employees herein nor has it caused or attempted to cause RespondentEmployer to discriminate against them. In so finding I further conclude and findthat in its relationship with the SIU Respondent Company has not violated Section8(a)(1), (2), or (3).I did find that Attorney Souder's inquiry of employees concerning affidavits givenby them to the Board restrained and coerced these employees in that limited respect,but because these inquiries constituted but an isolated incident in an overall contextof lawful conduct I concluded that they did not constitute a violation of the Act.And finally I have found that Respondent Employer demoted employee Groganfrom his position of dispatcher for reasons of inefficiency and not because of hisunion leadership or activities.Iaccordingly conclude that Respondent did notthereby violate Section 8(a) (3).In final summary I would conclude and find that the Respondent SILT has not vio-lated the Act in any manner and recommend that the complaint be dismissed in itsentirety as to it. I have found that the Respondent Employer byits recognition,support, and assistance of the RHA violated Section 8(a)(1) and (2) of the Act.In all other respects, however, I would conclude and find that the RespondentEmployer has not violated the Actand recommendthat the complaintbe dismissedexcepting only the violations noted above.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the several Respondents set forthin sectionIII, above, occurringin connection with the operations of the Respondent Employer described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.34Blue Flash Express,Inc.,109 NLRB591, 593.See alsoBriggsIGA Foodliner,146NLRB 443. METROPOLITAN LIFE INSURANCE COMPANYV. THE REMEDY657Having foundand concluded that the Respondent Employer rendered unlawfulaid and assistanceto the RHA, and has thereby interefered with, restrained, andcoerced employees who were members of the RHA, I shall recommend that it ceaseand desist therefrom or in any like or related manner unlawfully interfering with,restrain,or coerce its employees.Although ithas been generallyestablished on the record that the RHA is nownonexistent,I shall nonethelessrecommend that the Respondent Employer affirma-tivelywithdraw and withholdall recognitionit has granted the RHA or any otherlabor organization as representativeof its employees, other than those employees ofAlton Co., untilsuch time as a representativehas been chosen in an appropriatebargaining unit pursuantto a Board-conducted election.As the SIU has beenfound to be properly certified as the representative of Alton's employees, I shall notrequire Respondent Employer to withdraw and withhold recognition of it pendingany futuredeterminationby the Board of the representative status ofallRespond-ent Employer's employees.[RecommendedOrder omitted from publication.]Metropolitan Life Insurance CompanyandInsuranceWorkersInternational Union,AFL-CIO.Case No. 13-CA-6511.Decem-ber 29, 1964DECISION AND ORDEROn October 2, 1964, Trial Examiner Sidney D. Goldberg issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and Recommended Order.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has considered the Trial Examiner's Decision and theentire record in this case, including the exceptions of the Respond-ent, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe Respondent, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.150 NLRB No. 59.